Citation Nr: 1003285	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-35 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sebaceous cysts of the 
head.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army Reserve and Indiana 
National Guard with periods of active duty for training 
(ACDUTRA), including a period in July 2001.  He had periods 
of active duty from May 1990 to November 1990 and from March 
2004 to May 2005.  He is the recipient of the Combat Action 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

In September 2008, the Veteran testified at a personal 
hearing before a Decision Review Officer, sitting at the RO.  
A transcript of the hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran is presumed to have been sound upon entry 
into ACDUTRA in July 2001. 

2. There is not clear and unmistakable evidence that the 
Veteran's sebaceous cysts of the head preexisted service.

3. Sebaceous cysts of the head were present during a 
qualifying period of service and have been continuously 
symptomatic since service.


CONCLUSION OF LAW

Sebaceous cysts of the head were incurred during the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection 
for sebaceous cysts of the head is a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and the implementing regulations.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage at 495-96; 
Hickson at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection).

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the Veteran cannot 
claim service connection for that disorder, but the Veteran 
may bring a claim for service- connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen at 1417.  Such increase must be 
shown through independent medical evidence.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).  If there is no evidence of 
injury, complaints, or treatment of the preexisting 
disability in service, an increase in severity has not been 
shown.  However, should such increase be established, 
aggravation is presumed to be the result of service, unless 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 
1111; Wagner; see also VAOPGCPREC 3-03 (July 16, 2003); 38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the rebuttal standard 
attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see 
also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For VA compensation purposes, service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury, incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 
C.F.R. § 3.6.  Active duty is full time duty in the Armed 
Forces other than active duty for training.  Id.  With regard 
to National Guard service, active duty for training is full 
time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 
505 or the prior corresponding provisions of law.  Id.  
Inactive duty training is duty other than full-time duty 
performed under the same provisions of 32 U.S.C. §§ 316, 502, 
503, 504, or 505 or the prior corresponding provisions of 
law.  Id. 

The Veteran contends that his current skin disorder first 
manifested during a period of ACDUTRA in 1997 and 1998.  
Therefore, he argues that service connection is warranted for 
sebaceous cysts of the head.  

The Board notes that the first medical documentation of a 
sebaceous cyst of the head is in a July 2001 service 
treatment record relevant to a period of ACDUTRA in Italy.  
This cyst was subsequently treated by a private physician, 
Dr. SF, who noted that the hair around the cyst had fallen 
out, but expected to fully grow back.  Service connection may 
be granted for a disability resulting from disease or injury 
that was incurred during ACDUTRA; however, given the 
Veteran's assertions, the Board must consider whether the 
Veteran had a preexisting disability of sebaceous cysts of 
the head prior to entering that period of duty.

In this regard, the Board observes that a November 2000 
periodic physical is negative for any clinical abnormalities, 
to include complaint, treatment, or diagnosis related to 
cysts of the head.  A May 2001 Annual Medical Certificate 
also shows that the Veteran denied any treatment since the 
November 2000 examination, and no  treatment dated between 
November 2000 and July 2001 reflects treatment for sebaceous 
cysts.  Therefore, the Veteran is presumed to have been in 
sound condition with regard to these disabilities upon entry 
into the period of ACDUTRA in July 2001.  38 U.S.C.A. § 1111; 
Wagner.

However, clear and unmistakable evidence that the injury or 
disease preexisted service and was not aggravated during 
service may rebut this presumption.  Such evidence must show 
that the disability was both present prior to service and was 
not aggravated by service. 

Service treatment records in the claims file from 1997 and 
1998 do not discuss treatment for sebaceous cysts.  Thus, the 
only evidence that the Veteran's cysts pre-dated his July 
2001 service is lay statements.  In this regard, the Board 
notes the statements of the Veteran and a fellow service 
member, PWR, that describe the Veteran's cysts during ACDUTRA 
in 1997.  The Veteran's July 2001 service treatment records 
also indicate that the Veteran stated that the cyst had been 
present for two years.  Laypersons, such as the Veteran and 
PWR, are competent to describe symptoms that are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, generally, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
Board determines that the lay statements are insufficient to 
establish that the Veteran's current disability began during 
that period of service or that current disability clearly and 
unmistakably existed prior to July 2001. 

In reaching this conclusion, the Board notes that the 
Veteran's reports of when the cysts began are inconsistent, 
as reflected above.  Additionally, the Board observes that an 
August 2005 letter from Dr. DJA, a dermatologist, states that 
she had been treating the Veteran for chronic scarring of the 
scalp that was referred to as dissecting cellulitis; however 
she indicated that the Veteran's disorder was not dissecting 
cellulitis, but severe acne of the scalp.  The Board sees 
that the Veteran had submitted an internet article on 
dissecting cellulitis, and so, determines that the Veteran 
believed cellulitis was the disorder he had.  Whether he came 
to that conclusion on his own or was given that diagnosis by 
a physician is unclear; nevertheless, the fact that the 
diagnosis of cellulitis suggested by the Veteran was 
contradicted by a specialist in dermatology leads the Board 
to find that the Veteran is not competent to say that the 
disorder he has now was present prior to July 2001.  For the 
same reasons, PWR is not competent to provide evidence as to 
what the Veteran may have had in 1997 or 1998.   

In light of the above, the Board determines that there is not 
clear and unmistakable evidence that the Veteran's sebaceous 
cysts of the head preexisted service.  As the presumption of 
soundness cannot be rebutted if the disability is not shown 
to both have preexisted and not been aggravated by service, 
the Board sees no reason to assess whether the Veteran's skin 
disability was not aggravated by service.  Accordingly, the 
Board finds that the presumption of soundness has not been 
rebutted and that the Veteran remains presumed sound upon 
entry into ACDUTRA in July 2001.  

Therefore, the question is whether the disability the Veteran 
has currently is etiologically related to the disorder 
present during his period of ACDUTRA in July 2001.  The Board 
notes that the next treatment for sebaceous cysts of the head 
after the summer of 2001 was in February 2004, just prior to 
the Veteran's period of active duty service.  Dr. SF, who had 
treated the Veteran's cysts in 2001, noted that the Veteran 
had had these cysts on the top of his head many times in the 
past.  Multiple cysts were reflected in his service treatment 
records in March 2004, and he was placed on profile of no 
Kevlar for one week and required to see a dermatologist prior 
to deployment.  The Veteran was ultimately cleared for 
deployment; however, multiple cysts were again documented in 
February 2005.  A letter from Captain JL states that for the 
last two months of deployment, he could not assign the 
Veteran to missions requiring him to wear a helmet.  In May 
2005, the Veteran was seen by Dr. DJA who diagnosed acne of 
the scalp, noting several small cystic papules, with related 
scarring and alopecia.  Ultimately, in a July 2005 letter, 
she recommended that the Veteran not wear Kevlar at all 
because it would aggravate the scalp condition.  Dr. DJA 
reiterated her findings and opinion in August 2005 and April 
2007 letters.  She also asserted in the latter two statements 
that the Veteran's disability was permanent.  The Board notes 
that the Veteran was found unfit for retention in June 2008.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  After the 
August 2005 letter, the next documentation of sebaceous cysts 
was at the November 2006 VA examinations, just over a year 
later.  This relatively short span of time, coupled with the 
scarring from prior cysts observed on VA examination, the 
treatment note of Dr. SF that the cysts in February 2004 were 
the same as he had treated before, and the opinions of Dr. 
DJA lead the Board to conclude that it is at least as likely 
as not that the sebaceous cysts the Veteran experienced 
during ACDUTRA in July 2001 were manifestations of a 
recurring chronic disability that has continued to the 
present.  Accordingly, as the Veteran's current sebaceous 
cysts of the head were, for the purposes of this decision, 
first diagnosed during a period of qualifying ACDUTRA and 
have been continuously symptomatic since that time, service 
connection is granted.


ORDER

Service connection for sebaceous cysts of the head is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


